      Case 7:19-cv-00405 Document 28 Filed on 04/09/20 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                            §
                                                     §
     Plaintiff,                                      §
                                                     §
v.                                                   §      CASE NO. 7:19-CV-405
                                                     §
12.559 ACRES OF LAND, more or less,                  §
situated in HIDALGO COUNTY, STATE                    §
OF TEXAS; and GERARDO MARTINEZ, et al.,              §
                                                     §
     Defendants.                                     §

__________________________________________________________________________

 NOTICE OF APPEARANCE ON BEHALF OF DEFENDANT GERARDO MARTINEZ
 __________________________________________________________________________

       Please take notice that the undersigned Roy R. Brandys, on behalf of Defendant Gerardo

Martinez, appears as lead-counsel and Attorney-in-Charge for said Defendant in this lawsuit, in

addition to Nicholas P. Laurent, also appearing as co-counsel for said Defendant in this lawsuit.

                                             Respectfully submitted,

                                             BARRON, ADLER, CLOUGH & ODDO, L.L.P.
                                             808 Nueces Street
                                             Austin, Texas 78701
                                             Ph: (512) 478-4995
                                             Fax: (512) 478-6022

                                             By:     /s/ Roy R. Brandys
                                                     Roy R. Brandys
                                                     Attorney-in-Charge
                                                     Texas Bar Number 02883550
                                                     Federal Admission No. 31963
                                                     brandys@barronadler.com
                                                     Nicholas P. Laurent
                                                     Texas Bar Number 24065591
                                                     Federal Admission No. 1090833
                                                     laurent@barronadler.com

                                             ATTORNEYS FOR DEFENDANT,
      Case 7:19-cv-00405 Document 28 Filed on 04/09/20 in TXSD Page 2 of 2



                                                 GERARDO MARTINEZ




                                 CERTIFICATE OF SERVICE


  I, Roy R. Brandys, Attorney for Defendant Gerardo Martinez, hereby certify that on April 9,

2020, I electronically filed the foregoing using the Court’s CM/ECF system which will send

service notification to all counsel of record.



                                                        By:   /s/ Roy R. Brandys
                                                              Roy R. Brandys




                                                  -2-
